PER CURIAM.
Appellant seeks review of a post final judgment order in a divorce proceeding, wherein her attack upon a financial settlement [incorporated in the final judgment of divorce] was denied. We affirm.
She was represented by able counsel at the time of the entry into the property settlement agreement. It is apparent from the record she was aware of her then husband’s financial worth [as revealed from his income tax returns and financial statement], that the agreement was fair and adequate,1 and it ill behooves her to attempt to set it aside after accepting the benefits of the settlement, particularly with not even an offer to return the parties to the status quo. See: Hunter v. Hunter, Fla.App.1969, 221 So.2d 189; Stehli v. Thompson, 151 Fla. 566, 10 So.2d 123.
Therefore, for the reasons above stated, the order here under review be and the same is hereby affirmed.

. Kahn v. Kahn, Fla.1955, 78 So.2d 367; Platt v. Platt, Fla.App.1958, 103 So.2d 253; Sanders v. Sanders, Fla.App.1961, 125 So.2d 916; Klaber v. Klaber, Fla.App.1961, 133 So.2d 98.